 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                          DISTRICT OF NEVADA

 6                                                     ***
         CHRISTY L. KEDDRELL,                                       Case No. 2:18-01097-GMN-PAL
 7
                                                Plaintiff,
 8
               v.                                                                ORDER
 9
         NANCY A. BERRYHILL, Acting
10       Commissioner of Social Security,

11                                            Defendant.

12
               This matter involves Plaintiff Christy L. Keddrell’s appeal and request for judicial review
13
     of the Social Security Administration’s (“SSA”) decision denying her claim for disability benefits.
14
     Before the court is Ms. Keddrell’s proposed Second Amended Complaint (ECF No. 6).1 The
15
     Second Amended Complaint is referred to the undersigned for a screening pursuant to 28 U.S.C.
16
     §§ 636(b)(1)(A), 1915, and LR IB 1-3 of the Local Rules of Practice.
17
     I.        SCREENING THE SECOND AMENDED COMPLAINT
18
               After granting a request to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915,
19
     federal courts must screen a complaint and any amended complaints before allowing a case to
20
     move forward, issuing summonses, and requiring a responsive pleading. Lopez v. Smith, 203 F.3d
21
     1122, 1129 (9th Cir. 2000) (en banc). A properly pled complaint must provide “a short and plain
22
     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
23
     plaintiff must allege enough facts to state a claim for relief that is plausible on its face. Bell Atlantic
24
     Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although Rule 8 does not require detailed factual
25
     1
26     The proposed second amended complaint generically names the SSA as the defendant in this action. The
     prior Screening Order (ECF No. 3) advised Ms. Keddrell that the proper defendant is the Commissioner of
27   SSA, not the SSA itself. Nancy A. Berryhill is the Acting Commissioner of Social Security. The court
     therefore substitutes Nancy A. Berryhill for the “Social Security Administration” as the defendant in this
28   case. See Fed. R. Civ. P. 25(d); 42 U.S.C. § 405(g).

                                                        -1-
 1   allegations, it demands “more than labels and conclusions” or a “formulaic recitation of the

 2   elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

 3          Here, Ms. Keddrell filed an Amended Complaint (ECF No. 5) on September 18, 2018,

 4   using the court’s form complaint for review of social security decision. One week later she filed

 5   a Second Amended Complaint (ECF No. 6) providing more detailed information regarding her

 6   benefits claim. As such, the court will screen her second proposed amendment.

 7          Keddrell challenges a decision by the Social Security Administration (“SSA”) denying her

 8   supplemental security income under Title XVI of the Act. 2nd Am. Compl. (ECF No. 6) ¶ 3. To

 9   state a valid benefits claim, a complaint must give the Commissioner fair notice of what the

10   plaintiff’s claim is and the grounds upon which it rests. See Starr v. Baca, 652 F.3d 1202, 1216

11   (9th Cir. 2011) (noting that a complaint must contain sufficient factual allegations “to enable the

12   opposing party to defend itself effectively”). A plaintiff must present sufficient detail for the court

13   to understand the disputed issues so that it can meaningfully screen the complaint. See 4 Soc. Sec.

14   Law & Prac. § 56:4 (2016); 2 Soc. Sec. Disab. Claims Prac. & Proc. §§ 19:92–93 (2nd ed. 2015).

15   To do so, a complaint should state when and how a plaintiff exhausted her administrative remedies

16   with the SSA and the nature of her disability, including the date she claims she became disabled.

17   The complaint should also contain a short and concise statement identifying why the SSA’s

18   decision was wrong and showing that the plaintiff is entitled to relief. See Sabbia v. Comm’r Soc.

19   Sec. Admin., 669 F. Supp. 2d 914, 918 (N.D. Ill. 2009), aff’d by 433 F. App’x 462 (7th Cir. 2011).

20          A. Exhaustion of Administrative Remedies

21          Before a plaintiff can sue the SSA in federal court, she must exhaust her administrative

22   remedies. 42 U.S.C. § 405(g); Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989)

23   (“Section 405(g) provides that a civil action may be brought only after (1) the claimant has been

24   party to a hearing held by the Secretary, and (2) the Secretary has made a final decision on the

25   claim”). Generally, if the SSA denies an application for disability benefits, a claimant can request

26   reconsideration of the decision. If the claim is denied upon reconsideration, a claimant may request

27   a hearing before an Administrative Law Judge (“ALJ”). If the ALJ denies the claim, a claimant

28   may request review of the decision by the Appeals Council. If the Appeals Council declines to

                                                      -2-
 1   review the ALJ’s decision, a claimant may then request review by the United States District Court.

 2   See 20 C.F.R. §§ 404.981, 416.1481. A civil action for judicial review must be commenced within

 3   60 days after receipt of the Appeals Council’s notice of a final decision. Id. See also 20 C.F.R.

 4   § 405.501. The SSA assumes that the notice of final decision will be received within five days of

 5   the date on the notice unless shown otherwise; thus, an action commenced within 65 days is

 6   presumed timely. The civil action must be filed in the judicial district in which the plaintiff resides.

 7   42 U.S.C. § 405 (g).

 8           In this case, Ms. Keddrell filed her IFP Application (ECF No. 1) and original complaint

 9   (ECF No. 1-1) on June 20, 2018. In dismissing the original complaint for various pleading

10   deficiencies, the court noted that it was unable to determine whether she had timely commenced

11   this action because the complaint did not state whether she requested review by the Appeals

12   Council or whether the Appeals Council denied such request. See Screening Order (ECF No. 3)

13   at 4:13–14. Keddrell now alleges the Appeals Council denied her request for review on March 22,

14   2018. See 2nd Am. Compl. (ECF No. 6) at ¶ 5. Thus, it appears she has exhausted her

15   administrative remedies, but may not have timely filed this action within 65 days of the Appeals

16   Council’s denial as her initial complaint was not filed until June 20, 2018.

17           The 60-day time limitation provided in 42 U.S.C. § 405(g) may be extended by either:

18   (a) the Commissioner pursuant to 20 C.F.R. §§ 404.1482 or 404.1411; or (b) the courts applying

19   equitable tolling principles. See Johnson v. Shalala, 2 F.3d 918, 923 (9th Cir. 1993) (citing Bowen

20   v. City of New York, 476 U.S. 467, 479 (1986)). The 60-day filing requirement provided for in

21   § 405(g) is treated as a statute of limitations period, is not jurisdictional, and is subject to equitable

22   tolling. Bowen, 476 U.S. at 479.

23           Ms. Keddrell has not alleged that she received an extension of time from the Commissioner

24   to file a civil action in federal court. Because the 60-day limitations period is not a jurisdictional

25   bar, the court will screen the Second Amended Complaint. However, this screening order makes

26   no finding that the action was timely commenced or that equitable tolling applies. Both the

27   Complaint and Second Amended Complaint indicate that she resides within the District of Nevada.

28   Accordingly, Keddrell has satisfied these two prerequisites for judicial review.

                                                       -3-
 1          B. Grounds for Ms. Keddrell’s Appeal and the Nature of the Disability

 2          The Second Amended Complaint seeks judicial review of the Commissioner’s decision

 3   denying benefits. A district court can affirm, modify, reverse, or remand a decision if a plaintiff

 4   has exhausted his or her administrative remedies and timely filed a civil action. However, judicial

 5   review of the Commissioner’s final decision is limited to determining whether: (1) there is

 6   substantial evidence in the record as a whole to support the Commissioner’s findings; and (2) the

 7   correct legal standards were applied. Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 599 (9th

 8   Cir. 1999).

 9          Upon review of the original one-page complaint, the court determined that Ms. Keddrell

10   failed to state a claim upon which relief can be granted. See Screening Order (ECF No. 3). She

11   did not state the nature of her disability or allege when it commenced. Id. Additionally, Keddrell

12   merely alleged that the Commissioner’s decision to deny benefits was wrong but failed to indicate

13   why the decision was wrong. Id. The court found that a complaint merely stating that the decision

14   was wrong but failing to describe the underlying reasons was insufficient to satisfy Rule 8’s

15   pleading requirement. Id. (citing Starr, 652 F.3d at 1216).

16          The Amended Complaint alleges that Ms. Keddrell applied for benefits on July 27, 2015.

17   2nd Am. Compl. (ECF No. 6). She alleges that she suffers from brain tumors, severe hyperstosis

18   frontalis, seizure disorder (epilepsy), severe migraines, chronic headaches, depressive disorder,

19   anxiety disorder, residual GBS, and PTSD. She claims that certain medical records were omitted

20   from the Commissioner’s administrative record, and the ALJ incorrectly interpreted other medical

21   records. Despite her impairments, the ALJ found that Keddrell had the residual functional capacity

22   to perform sedentary work.      Keddrell alleges that the ALJ’s decision lacks the support of

23   substantial evidence. The ALJ erred by ignoring evidence that Keddrell is unable to perform

24   chores. The ALJ improperly rejected the reports of Drs. Zedek, Polk, Lott, and Yazdani, who

25   purportedly opined that Keddrell’s impairments will prevent her from engaging in any gainful

26   activity for the remainder of her life. The Amended Complaint contains sufficient allegations of

27   underlying facts to give the Commissioner fair notice of Ms. Keddrell’s disagreement with the

28

                                                    -4-
 1   SSA’s final determination. The court therefore finds that her Second Amended Complaint states

 2   a claim for initial screening purposes.

 3          Based on the foregoing,

 4          IT IS ORDERED:

 5          1. The Clerk of Court shall SUBSTITUTE Nancy A. Berryhill, Acting Commissioner of

 6              Social Security, for “Social Security Administration” as the defendant in this suit.

 7          2. The Clerk of Court shall FILE ECF No. 6 as Keddrell’s Second Amended Complaint.

 8          3. The Clerk of the Court shall ISSUE SUMMONS to the United States Attorney for the

 9              District of Nevada and DELIVER a copy of this Order, the summons, and Second

10              Amended Complaint to the U.S. Marshal for service.

11          4. The Clerk of the Court shall also ISSUE SUMMONS to the Commissioner of Social

12              Security and the Attorney General of the United States.

13          5. The Clerk of the Court shall SERVE the Commissioner by sending a copy of this

14              Order, the summons, and Second Amended Complaint by certified mail to: (1) Office

15              of Regional Chief Counsel, Region IX, Social Security Administration, 160 Spear

16              Street, Suite 800, San Francisco, California 94105-1545; and (2) Attorney General of

17              the United States, Department of Justice, 950 Pennsylvania Avenue, N.W., Room 4400,

18              Washington, D.C. 20530.

19          6. From this point forward, Ms. Keddrell shall serve on the Commissioner or, if

20              appearance has been entered by counsel, on the attorney, a copy of every pleading,

21              motion, or other document filed with the Clerk of the Court pursuant to LR IC 1-1 and

22              4-1 of the Local Rules of Practice. In accordance with LR IC 4-1(d), the parties shall

23              include with each filing a certificate of service stating that a true and correct copy of

24              the document was served on an opposing party or counsel for an opposing party and

25              indicating how service was accomplished. The court may disregard any paper received

26              by a district judge or magistrate judge that has not been filed with the Clerk of the

27              Court, and any paper received by a district judge, magistrate judge, or the Clerk of the

28              Court that fails to include a certificate of service.

                                                      -5-
 1   7. Following the Commissioner’s filing of an answer, the court will issue a scheduling

 2      order setting a briefing schedule.

 3   Dated this 17th day of October 2018.

 4

 5
                                                   PEGGY A. LEEN
 6                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28

                                             -6-
